Citation Nr: 1124600	
Decision Date: 06/29/11    Archive Date: 07/06/11

DOCKET NO.  10-05 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for type II diabetes mellitus, to include as due to herbicide exposure.

2.  Entitlement to a permanent and total disability evaluation for pension purposes.


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The Veteran served on active duty from May 1970 to April 1973. 

This appeal to the Board of Veterans' Appeals (Board) arose from a rating decision entered in October 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In May 2010, VA received additional VA treatment records that are not pertinent to the claim of entitlement to service connection for type II diabetes mellitus.  See 38 C.F.R. § 20.1304(c) (2010).  Therefore, the Board can at this time adjudicate this issue.

The issue of entitlement to a permanent and total disability evaluation for pension purposes is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  There is no credible evidence that the Veteran was exposed to herbicides while serving in Japan.
 
2.  There is no competent and credible evidence of a nexus between the post-service diagnosis of type II diabetes mellitus and service.


CONCLUSION OF LAW

Type II diabetes mellitus was not incurred or aggravated while on active duty, and it may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309(e) (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act
 
The requirements of the 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in May 2008 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  In the May 2008 correspondence, the appellant was provided complete notice of the type of evidence necessary to establish disability ratings and effective dates.  The RO in June 2009 correspondence asked the appellant to provide a complete history of his claimed exposure to herbicides.  The claim was readjudicated in December 2009.

VA fulfilled its duty to assist the claimant in obtaining identified and available evidence needed to substantiate the claim being adjudicated to the extent possible, and, as warranted by law, afforded a VA examination.  The RO obtained the Veteran's service treatment records, some of  his service personnel records, and his VA treatment records.  The claimant submitted additional service personnel records.  The RO also afforded the appellant a VA examination.  

VA contacted the service department to search for any records indicating exposure to herbicides.  VA also obtained a May 2009 memorandum from the U.S. Army & Joint Services Records Research Center on research findings regarding Navy and Coast Guard ships during the Vietnam Era.

There is not a scintilla of evidence that any VA error in notifying or assisting the Veteran reasonably affects the fairness of this adjudication.

Governing law and regulations

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be warranted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Certain chronic disabilities, such as diabetes mellitus, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from active duty.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam War shall be presumed to have been exposed during such service to herbicide agents, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  The last date on which such a veteran shall be presumed to have been exposed to herbicide agents shall be the last date on which he served in Vietnam during the Vietnam era.  38 U.S.C.A. § 1116(a)(3); 38 C.F.R. § 3.307(a)(6)(iii).

If a veteran was exposed to an herbicide agent during active military, naval, or air service type II diabetes mellitus shall be service connected if the requirements of 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309.

Analysis

The Veteran asserts, in his April 2008 claim for example, that while he served in Japan he loaded and unloaded equipment from ships that had been in Vietnam.  He stated in his claim that he was told that the crust on the equipment was Agent Orange.  He does not assert that he served in the Republic of Vietnam, and there is no evidence that he did so serve.

In June 2008, the service department indicated that there were no records of the Veteran's exposure to herbicides.  

In a May 2009 memorandum of record, the U.S. Army & Joint Services Records Research Center noted that in the course of its research efforts, it had reviewed numerous official military documents, ships histories, deck logs, and other sources of information related to Navy and Coast Guard ships and the use of tactical herbicide agents, such as Agent Orange, during the Vietnam Era.  The center indicated that it had found no evidence indicating that Navy or Coast Guard ships transported tactical herbicides from the United States to the Republic of Vietnam, or that ships operating off the coast of Vietnam used, stored, tested, or transported tactical herbicides.  The center added that it could not document or verify that a shipboard veteran was exposed to tactical herbicides based on contact with aircraft that flew over Vietnam or equipment that was used in Vietnam.  The center concluded that it could provide no evidence to support a veteran's claim of exposure to tactical herbicides agents while service aboard a Navy or Coast Guard ship during the Vietnam Era.
 
The Board concludes this memorandum applies to Marines who loaded and unloaded Navy or Coast Guard ships during the Vietnam Era.

In essence, the only indication of exposure to herbicides while in Japan is found in the Veteran's own statements.  The claimant's statements are not credible.  They are outweighed by the lack of objective evidence from the service department, and the U.S. Army & Joint Services Records Research Center indicating such exposure could not be verified.  See Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (the definition of evidence encompasses "negative evidence" which tends to disprove the existence of an alleged fact, i.e., the lack of evidence is itself evidence).  Simply put the Veteran's statements regarding possible exposure to herbicides while in Japan are of no probative value or credibility.  The Board therefore concludes that there is no credible evidence that he was exposed to herbicides in service.

The Board has reviewed all service treatment records, all VA treatment records dated from 2002 to 2010, as well as the December 2009 VA general medical and eye examination reports.  These records do not include any opinion linking diabetes mellitus to service.  These records do not reveal any competent evidence of diabetes mellitus during service or to a compensably disabling degree within a year of the Veteran's separation from active duty.  Significantly, no service treatment record, including his separation examination, contains a diagnosis of diabetes mellitus.  Again, there is no credible evidence that the Veteran was exposed to herbicides; therefore, service connection for diabetes mellitus is not warranted based on a presumptive basis.  38 C.F.R. §§ 3.307, 3.309. 

The only evidence of record supporting the claim are the statements of the Veteran.  Diabetes mellitus is a disorder for which lay evidence of etiology is not competent nexus evidence.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  As a lay person untrained in the field of medicine, the claimant's opinion does not constitute competent medical evidence and lacks probative value.  Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  

There is competent evidence that the Veteran now has type II diabetes mellitus; however, without competent evidence linking diabetes mellitus to service, the benefit sought on appeal cannot be granted.  Therefore, neither direct nor presumptive service connection is warranted for diabetes mellitus.  The claim is denied.

In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the appellant's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for type II diabetes mellitus, to include due to herbicide exposure, is denied.



REMAND

In his January 2010 VA Form 9, the Veteran indicated that he has difficulty working due to the impact of multiple disabilities.  The Board concludes therefore that he has perfected an appeal of entitlement to a permanent and total disability evaluation for pension purposes.

In his VA Form 9, the Veteran discussed his lumbar spine disorder and his hand arthritis.  Additionally, in his December 2008 notice of disagreement, the claimant mentioned an adrenal mass.  It is not clear whether the Veteran is claiming entitlement to service connection for any of these disorders.  The Veteran should understand that service connection is warranted when the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  If the appellant is seeking entitlement to service connection for any of these disorders, he should file a specific claim of entitlement to service connection.

Since the Veteran submitted additional VA treatment records pertaining to his pension claim without a waiver of agency of original jurisdiction, the RO must consider this evidence first before the Board may do so.  See 38 C.F.R. § 20.1304(c).

Given the passage of time, the Veteran should be afforded another VA general medical examination.

The Veteran should also be afforded the opportunity to identify all treatment since May 2008.  The RO last obtained records from the Durham VA Medical Center in June 2008, the Asheville VA Medical Center in November 2009, and the Salisbury VA Medical Center and Charlotte Community-based Outpatient Clinic in November 2009.  The RO should obtain any recent records from these facilities.

Finally, although the Social Security Administration indicated as recently as June 2009 that the Veteran was not receiving any disability benefits, the RO should ask the appellant whether he has applied for disability benefits.  If so, the RO must undertake appropriate development.

Accordingly, the case is REMANDED for the following action:
 
1.  The RO should ask the Veteran to identify any and all treatment for all of his disorders since May 2008.  The RO should obtain any treatment records regarding care for any disorder from the Durham VA Medical Center since June 2008, and the Asheville and Salisbury VA Medical Centers and the Charlotte Community-based Outpatient Clinic since November 2009.  Any records obtained should be associated with the appellant's claims folder.  If the RO cannot locate any identified records held by a Federal government entity, the RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific government records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  The claimant must then be given an opportunity to respond.

2.  The RO should contact the Veteran and ask him whether he has applied for Social Security disability benefits.  Depending on the response of the appellant, The RO should contact the Social Security Administration in order to obtain, if available, any medical records pertaining to the Veteran.  Any such records so obtained should be associated with the appellant's VA claims folder.  If the RO cannot locate such records, the RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

3.  Thereafter, the Veteran must be afforded a VA general medical examination by a physician.  The claims folder is to be made available to the examiner to review.  In accordance with the latest AMIE worksheets for rating spinal, hand, endocrine, and genitourinary disorders, the examiner is to provide a detailed review of the appellant's pertinent medical history, current complaints, and the nature and extent of any disability due to the lumbar disorder, degenerative joint disease of the right hand, diabetes mellitus, and residuals of prostate cancer.  The examiner must opine whether it is at least as likely as not, i.e., is there a 50/50 chance, that the Veteran is unable to obtain and retain substantially gainful employment due to the impact of all of his innocently acquired disorders.  A complete rationale for any opinion offered must be provided.  

4.  The Veteran is to be notified that it is his responsibility to report for the scheduled examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2010).  
 
5.  After the development requested, the RO should review the examination report to ensure that it is in complete compliance with the directives of this REMAND.  If the report is deficient in any manner, the RO must implement corrective procedures at once.

6.  Thereafter, the RO must readjudicate the remaining issue on appeal, with consideration of all evidence of record.  If the benefit is not granted, the Veteran must be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.
 
The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


